                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                               PINE BLUFF DIVISION

DELORIS ANN ROUSE                                                                 PLAINTIFF

v.                                 5:19-cv-00084 BRW-JTK

ANDREW SAUL, Commissioner,
Social Security Administration                                                    DEFENDANT


                                            ORDER

       Because Plaintiff no longer wants to pursue this case at this time, her Motion to Dismiss

(Doc. No. 16) is GRANTED, and this case is dismissed without prejudice.

       IT IS SO ORDERED this 30th day of September, 2019.



                                                         Billy Roy Wilson
                                                        UNITED STATES DISTRICT JUDGE
